Case: 2:20-cv-02469-MHW-KAJ Doc #: 15 Filed: 10/21/20 Page: 1 of 2 PAGEID #: 240




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



  GULFPORT ENERGY CORPORATION,

                              PlaintifT,               Case No. 2:20-cv-02469

         V.                                            Judge Michael H. Watson

  SHUGERT FAMILY INVESTMENTS, LLC,                     Magistrate Judge Kimberly A. Jolson

                              Defendant.



    ORDER GRANTING GULFPORT'S MOTION FOR SUMMARY JUDGMENT AND
              CONFIRMING THE MAY 10.2020 FINAL ARBITRATION AWARD

         Plaintiff Gulfport Energy Corporation ("Gulfport") moved for summary judgment,

  ECF No. 11, on its petition to confirm the May 10, 2020 final arbitration award, ECF No. 1,

  which incorporated previous orders and interim awards, Ex. A-1 to A-5, ECF No. 3.

         Defendant Shugert Family Investments, LLC ("the Shugerts") answered Gulfport's

  petition and denied that Gulfport was entitled to public confirmation of the final

  arbitration award because the Shugerts had not at that time consented to removing the

  confidentiality designations from Exhibits A-3 and A-4 of the arbitration award, ECF No. 9 at

  PAGEID ## 110 & 113 1HI 5, 65, but did not object to the public confirmation of Exhibits A-1,

  A-2, or A-5.

         Gulfport and the Shugerts thereafter met and conferred on August 21, 2020, and the

  Shugerts agreed on August 28, 2020, to both waive any confidentiality protection of Exhibits

  A-3 and A-4 of the arbitration award and consent to confirmation of the May 10, 2020

  final arbitration award.
Case: 2:20-cv-02469-MHW-KAJ Doc #: 15 Filed: 10/21/20 Page: 2 of 2 PAGEID #: 241




         Accordingly:

  1. Gulfport's motion for summary judgment is GRANTED, and Gulfport's May 10,2020, final
     arbitration award, incorporating previous orders and interimawards, Ex. A-1 to A-5 is
     therefore CONFIRMED.

  2. Each party shall bear its own costs and attorney's fees.

  3. The August 26,2020, Scheduling Order, EOF No. 13, is VACATED. The Clerk shall enter
     judgment for Plaintiff and TERMINATE this case.




                                                   MICHAEL H. WATSON, JUDGE
                                                   UNITED STATES DISTRICT COURT
